Title: John Adams to Isaac Smith Sr., 6 December 1780
From: Adams, John
To: Smith, Isaac Sr.


     
      Sir
      Amsterdam Decr. 6. 1780
     
     Your Favours of August 21. and Sept. 9. I have received and am much obliged to you for them. I hope you will be so good as to write me, by every Vessell.
     From the great Number of American Vessells which have arrived, in Europe in the Course of the past summer, I think our Commerce as well as Privateering is on the rising hand, and I hope that next year, it will increase considerably, and that We shall hear oftener from home.
     I shall probably reside hereabouts for sometime, nevertheless I hope my friends will not fail to write me by the Way of France and Spain.
     Mr. Laurens is in Strict Confinement, and so are Mr. Trumbull and Mr. Tyler, who imprudently went over to England. I believe, that in Time Americans will realize that the English are their Ennemies.
     Nobody need be afraid of Privateering, from Apprehensions of Peace. There is no Peace to be had. My affectionate Respects to all the Family.
     
      John Adams
     
    